Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 1 of 58




                       EXHIBIT B
REDACTED VERSION OF DOCUMENT
          ORDERED TO BE SEALED
                    Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 2 of 58



                                             BROADCOM CORPORATION

                                 SPECIAL MEETING OF THE BOARD OF DIRECTORS

                                                  MAY 30,2014
                                                 4:00PM-5:00PM

                                                   AGENDA

                                                                  Appnnal                                   Esl
           ltE"m   D~crirtion                                     Rt>quir<'<I   Pttsentl'r"(s)             Time      Tab

           I.      ACTION AND REVIEW ITEMS

                   A. APPROVAL OF MINUTES                              x        Henry Samucli               1 min.

                   B. FINANCIAL UPDATE                                          Scott McGregor/            15 min      2
                                                                                Eric Brandt

                   C. PROJECT BRUINS UPDATE                                     Scoll McGregor/            20 min      3
                                                                                Eric Brandt

                   D. COMMUNICATIONS PLAN A.'\D NEXT STEPS                      Scott McGrcµ.or/          Ill min.     4
                                                                                Eric Brandt

                   E. DISCUSSION AND APPROVAL OF BOARD                x         Henry Samucli/            15 min.      5
                      RESOLUTIONS                                               Art Chong

           II.     ADJOURNMENT




                                                     l'agel ofl                 Broadcom Proprietary. Prii:ileged and Confidential



                                                                                                                                     BCRM000251
HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                      Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 3 of 58




                                                                 Table of Contents


            Tab 1 Approval of Minutes ............................................................................................................................3
            Tab 2 Financial Update ...............................................................................................................................28
            Tab 3 Project Bruins Update .......................................................................................................................35
            Tab 4 Communications Plan and Next Steps .............................................................................................41
            Tab 5 Discussion and Approval of Board Resolutlons ................................................................................51




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                                                                      BCRM000252
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 4 of 58




                          Tab 1 Approval of Minutes




                                                                                    3 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                     BCRM000253
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                  Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 5 of 58




                                  DRAFT RESOLUTIONS FOR CONSIDERATION
                                     BY THE BOARD OF DIRECTORS OF
                                        BROADCOM CORPORATION

                                                    May 30, 2014

            Approval of Minutes

            RESOLVED, that the minutes of the meeting held May 13, 2014 as set forth to this Board of
            Directors be and hereby arc approved.




                                                                                                        4of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                        BCRM000254
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                  Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 6 of 58




                                              BROADCOM CORPORATION

                                              MINUTES OF A MEETING OF
                                              THE BOARD OF DIRECTORS

                                                    May 13. 2014

            Pursuant to notice duly given or validly waived, the organizational meeting of the Board of
            Directors (the "Board") of Broadcom Corporation, a California corporation (the "Company"),
            was held at the oflices of the Company on May 13, 2014, beginning at 8:00 a.m. Pacific Time.
            The following individuals, constituting all of the members of the Board, were present at the
            meeting:

                   Robert J. Finocchio, Jr.
                   Nancy H. Handel
                   Eddy W. Hartenstein
                   Maria M. Klawe, Ph.D.
                   John E. Major
                   Scott A. IvlcGregor
                   William T. Morrow
                   Henry Samueli, Ph.D.
                   Robert E. Switz

            Attending the meeting by invitation were Eric K. Brandt, Executive Vice President and Chief
            Financial Officer; Arthur Chong, Executive Vice President, General Counsel and Secretary; and
            Terri L. Timberman, Executive Vice President, Human Resources.

            Dr. Samueli acted as Chairman. Mr. Chong acted as Secretary. Dr. Samueli called the meeting
            to order.

            Approval of Minutes

            Dr. Samueli presented minutes from the Board's meeting held February 13, 2014. Upon motion
            duly made and seconded, the Board unanimously adopted the following resolution:

                   RESOLVED, that the minutes of the meeting held February 13, 2014 as set forth to this
                   Board of Directors be and hereby are approved.




                                                                                                            5 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                             BCRM000255
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 7 of 58




                                                                             f




                                                                                    6 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                     BCRM000256
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 8 of 58




                                                                                    7 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                     BCRM000257
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 9 of 58




                                                                                    8 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                     BCRM000258
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 10 of 58




                                                                                     I or s1
HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                       BCRM000259
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                   Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 11 of 58




            Adjournment and Recommencement

            In light of the 2014 Annual Meeting of Shareholders, which was to begin at 10:00 a.m., upon
            motion duly made, seconded and unanimously carried, the meeting recessed at 9:45 a.m.

            At 10:25 a.m. Pacific Time the following individuals, constituting all of the members of the
            Board, joined the meeting:

                    Robert J. Finocchio, Jr.
                    Nancy H. Handel
                    Eddy W. Hartenstein
                    Maria M. Klawe, Ph.D.
                    John E. Major
                    Scott A. rvtcGregor
                    William T. Morrow
                    Henry Samueli, Ph.D.
                    Robert E. Switz

            Ms. Timberman and Messrs. Brandt and Chong also joined the meeting.

            Dr. Samueli, Chairman of the Board, called the meeting to order.




                                                                                                           10 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                             BCRM000260
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 12 of 58




           -
                                                                                     •   of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                        BCRM000261
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 13 of 58




                                                                                     .of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000262
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 14 of 58




                                                                                     13 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                       BCRM000263
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 15 of 58




                                                                                     •of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000264
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                   Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 16 of 58




                                                                                       .of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                        BCRM000265
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 17 of 58




                               ..-
                               -




                                                                                     •of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000266
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 18 of 58




                        --
                        ~
                                               •

                                                                                     •of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000267
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 19 of 58




                        -




                                                                                     •   of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                        BCRM000268
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 20 of 58




                                                                                     19 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                       BCRM000269
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 21 of 58




                                                                                     20 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                       BCRM000270
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 22 of 58




                                                                                     21 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                       BCRM000271
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                      Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 23 of 58




            fJDHN ::014 ()j 13   ,ORG).docx         18
                                                                                          22 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                            BCRM000272
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 24 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                    BCRM000273
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 25 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                   BCRM000274
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 26 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                   BCRM000275
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 27 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                    BCRM000276
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 28 of 58




                   (j)    to do all other acts which the Investment Committee may deem necessary for the
                          proper conduct of the Investment Committee and the proper administration of the
                          Plan, in accordance with the Plan and applicable laws, whether or not expressly
                          authorized herein.

            2.     Membership

            The Investment Committee shall consist of no fewer than three members. The Executive Vice
            President, Human Resources or, if none, the most-senior Human Resources officer ("Senior HR
            Officer") shall designate the members of the Investment Committee. In the event of a vacancy
            or vacancies resulting in the Investment Committee having fewer than three members, the then-
            current members of the Investment Committee may appoint sufficient interim members to bring
            the Investment Committee membership to three, who shall serve until the Senior HR Officer
            desi!:,111ates sufficient additional members to bring the Investment Committee membership to
            three.




                                                          4

                                                                                                            27 of 57


HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                              BCRM000277
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 29 of 58




                             Tab 2 Financial Update




                                                                                     28 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                       BCRM000278
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 30 of 58
                                                                    ,...
                                                                    (7)

                                                                    N
                                                                    0
                                                                    0
                                                                    0
                                                                    :E
                                                                    0::
                                                                    (.)
                                                                    aJ




                                                                    :::
                                      z
                                      <(
                                                                    0
                                                                    (,)
                                                                    0
                                                                    <t
                                                                    0   c::
                                                                    c:: w
                                      ..J                           co 0
                                      a.                            (/) a::
                                                                    zO
                                                                    ~w
                                                                    1->
                                      Ck::                          Zi=
                                                                    0(.)
                                      <(                            (JW
                                                                    >-I-
                                                                    .... 0
                                      ..J                           z
                                                                    oa..
                                                                           0::

                                      :::>                          (/) 0
                                                                    wl-
                                      ...J                          >- 1-
                                                                    w (.)
                                                                    .(/) ...,
                                                                         w
                                      -I
                                      w                             >-co
                                                                    W::::J
                                                                    z (/)
                                                                    a:: '
                                      0                             oz
                                                                    1-0
                                                                           -
                                                                    ....<( 1-
                                                                      , <(
                                                                    ...I   :E
                                                                    <(     a::
                                                                    i=O
                                                                    z      LI.
                                                                    wz
                                                                    c-
                                                                    -...J
                                                                    LI. <(
                                                                    z-
                                                                    ol-
                                                                    (.) ffi
                                                                    >-0
                                                                    ...J-
                                                                    ::i:: LI.
                                                                     z
                                                                    (!)
                                                                    _o
                                                                    ::i:: (.)
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 31 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000280
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 32 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000281
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 33 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000262
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 34 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000283
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 35 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000284
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 36 of 58




                        Tab 3 Project Bruins Update




                                                                                     35 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                       BCRM000285
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 37 of 58




               May 2014


       .J
       <!
       ~


       2
       ;.u
       u
       ...
       :
       z.
       0
       \.)

       a
       4.:
       <:(

       UJ
       •··
       <f.
       >
       ((
       n..
       _, .'
       >-·
       ;-
       o ·

       ~       BRUINS                                                                          J.P. Morgan
                                                                                                             36 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                                        BCRM000286
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 38 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000287
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 39 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000288
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 40 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000289
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                               Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 41 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                         BCRM000290
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 42 of 58




              Tab 4 Communications Plan and Next
                           Steps




                                                                                     41of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000291
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                                                                                                     Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 43 of 58




                     . 612-616                                                      619-6/13                            6/16-6/20                           6123-6127   6130-7/4   7fl- 7/11   7114 - 7118     7121-712.5   7/28-8/1
                                                                                                                                                                                                                                       ...
                                                614-7 E. BRCM Tech
    5/30 BoD                                             onference
      Update                                                                                                                                                                                                 Audit              Employee
                                                                                                                                                                                                             Committee          Notifications
                                                          E. Brandt SF-                                                                                       Iployee Selections Due                         Meeting            7/23-8/18



                                                                                                                                                                                                                            ~
                                                          Tech Conference
                                                                                                                                                                                                                 !
                                                                                •
                                                                 6/9-10 E. Brandt- NY
                                                                  Non Deal Roadshow                                                         Solicit interest
                                                                                                                                                                                           Sell/Shut decisio
                                                                                                                                                                                                                      j

                                                                                                                                                                                                                   Eahiings Release




    16/1 7:00PM - 612 6:00AM Samsung Notification
    4:00AM                   Press release on wire
    4:05AM                   CEO internal email to announce Employee All Hands
    4:00 AM - 8:30 AM        IVIP Employee Calls 0JIJCC Management)
    ,5:30AM - 12:00PM        ,VIP Customer Calls
      :00 AM - 7:00 AM        Investor conference call
    7:00 AM - 12:00 PM        Investor/Analyst call backs
    9:30 AM - 11 :00 AM       Employee All Hands in Irvine + webcast
     11 :30AM - 1O:OOPM       EVP Team All Hands


                                                                                                                                                                                                                                                42 of 57
     C::n:;.;;l(l"..'{"ff1 Pr·-;,.·: -{"'';,rf :;'t1'J   '.'o"'t·(..t;Vi~;::i   v   1.1.11:!   210~ '.,.(',)r:'l ~:~~rrr·~~--1:1   ,«ii nat-U; rf>•;.i::-rv"'.l



HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS BROADCOM                                                                                                                                                                                            BCRM000292
CONFIDENTIAL INFORMATION-SUBJECT TO PROTECTIVE ORDER
                   Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 44 of 58




                                                    UNITED STATES
                                        SECURITIES AND EXCHANGE COMMISSION
                                                             WASHINGTON. D.C. 20549


                                                                 FORM8-K
                                                              CURRENT REPORT
                                      Pursuant to Section 13 or 15( d) of the Securities Exchange Act of 193.t


                 Date of Report (Date of Earliest Event Reported):                                        May 30. 201.t




                                               Broadcom Corporation
                                                 (Exact ruunc of rcgistmnt as specified in its charter)


                              California                                000-23993                                33.().t80482

                   (State or other juri<;diction                      (C',ommission                            (I .R.S. Employer
                        of incorporation)                             File Number)                            Identification No.)

                5300 California Avenue. Irvine.                                                                     92617
                          California

             (Addre~s   of principal c.\.eculi\ e offices)                                                       (Zip Code)

               Rcgistrant's telephone number. includmg area code:                                    (949) 926-5000

                                                                   Not Applicable

                                            Fonner name or fonner address. if changed since last report



            Check the appropriate box below if the Fonn 8-K filing is intended to simultaneously satis(Y the filing obligation of
            the rcg1stmnt under :my of the follow mg pronsions:

            I ] Written communications pursuant to Ruic .t25 under the Securities Act ( 17 CFR 230A25)
            [ ] Soliciting material pursuant to Ruic I.+a-12 under the Exchange Act (17 CFR 240.1-ta-12)
            I I Prc-conuncnccmcnt communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240. J.td-2(b))
            [ ] Pre-commencement c01mnunications pursuant to Ruic 13c-4(c) under the Exchange Act (J 7 CFR 2.t0.13c-.t(c))




                                                                                                                                    43 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                                      BCRM000293
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                   Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 45 of 58




            Item 2.06 Material Im11ainncnts.
                   On June 2. 201-J. Broadcom Corporation (the .. Company·• or .. Broadcom.') issued a press release announcing 1t
            is exploring strategic alternatives for its cellular baseband business. including a potential sale or wind-down. The
            full text of the press release is attached as Exhibit 99.1 to tlus Report and is hereby incorporated by reference herein.
            TI1c Company's Board of Directors approved tins decision on May 30. 2014. Unless the Company can successfully
            sell the cellular baseband business, the Company may likely record material non-cash charges for the impainnent of
            certain long-term assets, including goodwill and purchased intangible assets. in the three months ending June 30,
            201.i. The Compall) is currently evaluating the reco,·erability of the assets related to the cellular baseband business.
            At this time. the Compall)· is unable in good faith to estimate the amount or provide a range of amounts of any
            impainncnt charges.
                   Additionally. the Company is evaluating the number of emplo) ees and other resources necessary to support
            the ongoing business and may record matenal restructuring charges m collllection with the Wind-down or sale of the
            cellular baseband business, and more generally to right siz.c the organization. At this time, the Company is unable in
            good faith to estimate the amount or pro\'idc a range of amounts of the restructuring charges.
                  Gh·cn that the Company is in the early stages of exploring strategic alternatives. the amount and timing of the
            impaim1cnt or restructuring charges is uncertain. The Company will amend this Current Report on Form 8-K, or
            disclose in another periodic filing with the Securities and Exchange Commission. the amount of any material
            impairment and restructuring charges once they arc detcnninablc.
                  Cautions Regarding l<'onrnrd-Looking Statements
                   All statements included or incorporated by reference in tlus Current Report on Fonn 8-K. other than
            statements or charactcri1.ations of Justorical fact. arc fom ard-looking statements within the meaning of the federal
            securities laws. including tl1e Private Securities Litigation Refonn Act of 1995. These forward-looking statements
            arc based on the Company's current expectations. estimates and projections about its industl)· and business.
            management's beliefs, and certain assumptions made by Broadcom, all of winch arc subject to change. Forward-
            looking statements can often be identified by words such as "anticipates." "expects," "intends," "plans," "predicts,"
            "believes," "seeks," "estimates," "may," "will." "should.'' "would," "could." "potential," ''continue.'' "ongoing.''
            similar expressions. and variations or ncgatiYcs of these words. Examples of such fo1ward-looking statements
            include. hnl <ire not limited to, the amount and timing of rcdnced rcsc.1rch & development and selling, gcncml &
            administrative expenses resulting from the exit of the cellular baseband business. the possibility of a sale or wind-
            do\\ n of sucli business, the Company's ability to dri\'e gro\\ th through its plarmed reimestments in its Broadband.
            Infrastructure and Co1U1ectivity businesses. and guidance provided on future revenue. product gross margin and
            opernting c:-.pense~ for tlte ~econd quarter of 2014 (on both a GAAP and non-GAAP basis). These fom ard-looking
            statements arc not guarantees of future results and arc subject to risks, unccrtamties and assumptlons that could
            cause actual results to differ materially and adyerscly from those expressed in any fomard-looking statement.
                  TI1esc risks and uncenaintics include. but arc not limited to the following:
                      Broadcom's quarterly operating results may fluctuate sig11ificantly.
                      Broadcom depends on a few sigruflcant customers for a substantial portion of its revenue.
                      Broadcom faces intense competition.
                      Broadcom ma1U1fac1urcs and sells complex products and may be unable to successfully deYclop and
                      introduce new products.
                      Broadcom may fail to appropriately adjust its operations in response to changes in its strategy or market
                      demand.
                      Broadcom is c:-.poscd to risks associated witl1 its international operations.
                      Bmadcom's business is subject to potential tax liabilities
                      Broadcom's stock price is highly volatile.
                      Broadcom's operating results may be adversely impacted by worldwide econonuc uncertainties and
                      specific conditions in the markets it addresses.
                      Broadcom may be required to defend against alleged infringement of intellectual propc11) rights of others
                      and/or may be unable to adequately protect or enforce its own mtcllcctual property rights.
                      Broadcom faces risks associated with its acquisition strategy.




                                                                                                                                        44 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                                          BCRM000294
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                   Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 46 of 58




                         Broadcom may be unable to attract. retain or motivate key personnel.
                         Broadcom is subject to order and shipment uncertainties.
                         Broadcom depends on third parties to fabricate, assemble and test its products.
                         Broadcom's systems arc subject to security breaches and other C) bersccurity incidents.
                         Government regulation may adversely affect Broadcom's business.
                         Broadcom' s co-founders and their affiliates may strongly influence the outcome of matters that require
                         the approval ofBroadeom's shareholders.
                         Ilroadcom's articles of incorporation and by laws contain anti-takeover provisions.
                         Tiicre can be no assurance that Broadcom will continue to declare cash di\ idends.
                         Bmadcu111111ay be 1111ablc lo !>UCCC~!>full)' !>ell m ni11d dm1111hc cdlular bascba11d bu~im.:~., or rcali1.c lhc
                         expected reduction in annualized research and development and selling. general and administrative
                         cxpcn'>cs.
                         Tiicre can be no assurance that Broadcom will be able to successfully grow or maintain its Connecti\·ity
                         business independent of the cellular baseband business.
                  Broadcom's Ammal Report on Fonn 10-K for the year ended December 31, 2013, subsequent Quarterly
            Reports on Fonn 10-Q, recent Cuncnt Reports on Fonn 8-K. and other Securities and Exchange Conunission filings
            discuss the foregoing nsks as well as other important risk factors that could contribute to such differences or
            otherwise affect its business. results of operations and financial condition. The forward-looking statements in this
            Current Report on Fonu 8-K speak only as of this date. Broadcom undertakes no obligation to revise or update
            publicly any forward-looking statement to reflect future events or circumstances.

            Item 8.01 Other E\'ents.

                     The infonnation set forth in Item 2.06 above is hereby incorporated bj reference herein.

            ltem 9.01.      Financial Statements and F.xhibits.

            (d) Exhibits.


            99.I               Press release, dated June 2, 2014, of Broadcom Corporation




                                                                                                                                             45 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                                               BCRM000295
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 47 of 58




                                                         SIGNATURES

            Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this
            report to be signed on its behalf by the undersigned hereunto duly authorized.


                                                                    Broadcom Corporation

            June 2, 2014                                            By: /s/ Eric K. Brandt

                                                                        Name: Eric K. Brandt
                                                                        Title. Executive Vice President and
                                                                               ChiefFinancial Officer




                                                                                                                       46 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                         BCRM000296
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                  Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 48 of 58




          Broadcom to Explore Strategic Alternatives for Cellular Baseband Business

                 Company accelerates key initiatives in Broadband, Infrastructure and Connectivity Markets

                   Conference Call Webcasted at 6:00 am PT/ 9.00 am ET www.broadcom.com/investors

        IRVINE, Calif., June 2, 2014-- Broadcom Corporation (NASDAQ: BRCM), a global innovation leader in
        semiconductor solutions for wired and wireless communications, today announced it is exploring strategic
        alternatives for its cellular baseband business, including a potential sale or wind-down. The company has
        engaged investment bank JPMorgan in connection with its efforts.

        The successful sale or wind-down of the cellular baseband business is currently expected to result in a
        roughly $700 million reduction in annualized GAAP research and development and selling, general and
        administrative expenses, of which approximately $100 million relates to estimated reductions in stock-
        based compensation. As such, non-GAAP research and development and selling, general and
        administrative expenses are currently expected to be reduced by roughly $600 million.

        Broadcom currently expects to organically reinvest roughly $50 million of these savings on an annualized
        basis into projects in the Broadband, Infrastructure and Connectivity businesses. This incremental spending
        is currently expected to strengthen and accelerate the company's plans in the area of small cells,
        embedded processing and low-power connectivity.

        Broadcom today also updated its business outlook for the second quarter of 2014. The company continues
        to expect revenue between $2.0 billion and $2.1 billion. The company expects both GAAP and non-GAAP
        product gross margin to be at or above the high end of the previously-guided range.

        Broadcom will conduct a conference call with analysts and investors today at 6:00am Pacific Time (9:00am
        Eastern Time) and will broadcast the conference call via webcast over the Internet. To listen to the
        webcast, please visit the Investors section of Broadcom's website at www.broadcom.com/investors. The
        webcast will be recorded and available for replay, within 48 hours after the event, until 10:00 p.m. Pacific
        Time on July 2, 2014.

        There can be no assurance that this exploration process will result in any transaction. The company does
        not intend to discuss developments with respect to the exploration of strategic alternatives in cellular
        baseband unless or until its Board of Directors has approved a definitive transaction or the process is
        otherwise complete.

        About Broadcom

        Broadcom Corporation (NASDAQ: BRCM), a FORTUNE SOO® company, is a global leader and innovator in
        semiconductor solutions for wired and wireless communications. Broadcom® products seamlessly deliver
        voice, video, data and multimedia connectivity in the home, office and mobile environments. With the



                                                                                                                  47 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                      BCRM000297
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                  Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 49 of 58



         industry's broadest portfolio of state-of-the-art system-on-a-chip solutions, Broadcom is changing the
         world by Connecting everything®. For more information, go towww.broadcom.com.


         Cautions ReJ?ardinJ? Forward-LookinJ? Statements

        All statements included or incorporated by reference in this release and the related conference call for
        analysts and investors, other than statements or characterizations of historical fact, are forward-looking
        statements within the meaning of the federal securities laws, including the Private Securities Litigation
        Reform Act of 1995. These forward-looking statements are based on our current expectations, estimates
        and projections about our industry and business, management's beliefs, and certain assumptions made by
        us, all of which are subject to change. Forward-looking statements can often be identified by words such as
        "anticipates," "expects," "intends," "plans," "predicts," "believes," "seeks," "estimates," "may," "will,"
        "should," "would," "could," "potential," "continue," "ongoing," similar expressions, and variations or
        negatives of these words. Examples of such forward-looking statements include, but are not limited to, the
        amount and timing of reduced research & development and selling, general & administrative expenses
        resulting from the exit of the cellular baseband business, the possibility of a sale or wind-down of such
        business, our ability to drive growth through our planned reinvestments in our Broadband, Infrastructure
        and Connectivity businesses, and guidance provided on future revenue, product gross margin and
        operating expenses for the second quarter of 2014 (on both a GAAP and non-GAAP basis). These forward-
        looking statements are not guarantees of future results and are subject to risks, uncertainties and
        assumptions that could cause our actual results to differ materially and adversely from those expressed in
        any forward-looking statement.

        These risks and uncertainties include, but are not limited to the following:

            •   Our quarterly operating results may fluctuate significantly.
            •   We depend on a few significant customers for a substantial portion of our revenue.
            •   We face intense competition.
            •   We manufacture and sell complex products and may be unable to successfully develop and
                introduce new products.
            •   We may fail to appropriately adjust our operations in response to changes in our strategy or market
                demand.
            •   We are exposed to risks associated with our international operations.
            •   Our business is subject to potential tax liabilities.
            •   Our stock price is highly volatile.
            •   Our operating results may be adversely impacted by worldwide economic uncertainties and specific
                conditions in the markets we address.
            •   We may be required to defend against alleged infringement of intellectual property rights of others
                and/or may be unable to adequately protect or enforce our own intellectual property rights.
           •    We face risks associated with our acquisition strategy.
           •    We may be unable to attract, retain or motivate key personnel.
           •    We are subject to order and shipment uncertainties.
           •    We depend on third parties to fabricate, assemble and test our products.
           •    Our systems are subject to security breaches and other cybersecurity incidents.
           •    Government regulation may adversely affect our business.



                                                                                                                  48 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                     BCRM000298
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                     Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 50 of 58



             •   Our co-founders and their affiliates may strongly influence the outcome of matters that require the
                 approval of our shareholders.
            •    Our articles of incorporation and bylaws contain anti-takeover provisions.
            •    There can be no assurance that we will continue to declare cash dividends.
            •    We may be unable to successfully sell or wind down the cellular baseband business or realize the
                 expected reduction in annualized research and development and selling, general and administrative
                 expenses.
            •    There can be no assurance that we will be able to successfully grow or maintain our Connectivity
                 business independent of the cellular baseband business.

         Broadcom's Annual Report on Form 10-K for the year ended December 31, 2013, subsequent Quarterly
         Reports on Form 10-Q, recent Current Reports on Form 8-K, and other Securities and Exchange Commission
         filings discuss the foregoing risks as well as other important risk factors that could contribute to such
         differences or otherwise affect our business, results of operations and financial condition. The forward-
         looking statements in this release speak only as of this date. We undertake no obligation to revise or
         update publicly any forward-looking statement to reflect future events or circumstances.

                                                              BROADCOM CORPORATION
                                              Updated Guidance for the Three Months Ending June 30, 2014
                                                                           Reported             Prior Guidance          Updated Guidance
                                                                      Three Months Ended     Three Months Ending       Three Months Ending
                                                                        March 31 , 2014         June 30, 2014             June 30, 2014
           Tota I net revenue                                             $1 984 billion      -$2.0 • -$2.1 billion     -$2 0 • $2.1 billion
                                                                                                                        At or above the hrgh
           Product gross margin (GAAP)                                                                                 end of the previously-
                                                                             494%             Up-100to-200 bps             ourded ra nae
                                                                                                                        At or above the hrgh
           broduct gross margin (Non-GAAP)                                   52.2%             Up -75 • -175 bps       end of the previously·
                                                                                                                           gurded ra noe
           Research & development and selling, general, and
                                                                          $821 million       Flat to up -$20 million   Flot to up -$20 million
           lldministrative expenses (GAAP)
           Research & development and selling, general, and                                  Oown-$5to up -$15         Down -S5 to up -$15
                                                                          $706milhon
           llclmlnlstratlve expenses (Non-GAAP)                                                      million                   mrlhon



        Broadcom has based the preceding guidance for the three months ending June 30, 2014 on expectations,
        assumptions and estimates that we believe are reasonable given our assessment of historical trends and
        other information reasonably available as of June 2, 2014. Our guidance consists of predictions only,
        however, and is subject to a wide range of known and unknown business risks and uncertainties, many of
        which are beyond our control. The forecasts and projections contained in the table above should not be
        regarded as representations by Broadcom that the estimated results will be achieved. Projections and
        estimates are necessarily speculative in nature and actual results may vary materially from the guidance we
        provide today. The non-GAAP guidance presented above is calculated in a manner consistent with the
        presentation of non-GAAP results as reported in our April 24, 2014 press release covering Broad corn's first
        quarter 2014 results.

        The guidance set forth in the above table should be read together with the information under the caption,
        "Cautions Regarding Forward-Looking Statements" above, our Annual Report on Form 10-K for the year



                                                                                                                                               49 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                                                 BCRM000299
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                    Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 51 of 58




         ended December 31, 2013, subsequent Quarterly Reports on Form 10-Q, recent Current Reports on Form
         8-K, and our other Securities and Exchange Commission filings. We undertake no obligation to publicly
         update or revise any forward-looking statements, including the guidance set forth herein, to reflect future
         events or circumstances.

         Note Regarding Use of Non-GAAP Financial Measures

         Broadcom believes that the presentation of the non-GAAP measures included herein provides important
         supplemental information to management and investors regarding financial and business trends relating to
         our financial condition and results of operations. Broadcom's management believes that the use of these
         non-GMP financial measures provides consistency and comparability among and between results from
         prior periods or forecasts and future prospects, and also facilitates comparisons with other companies in
         our industry, many of which use similar non-GAAP financial measures to supplement their GAAP results.
         Broadcom's management has historically used these non-GAAP financial measures when evaluating
         operating performance, because we believe that the inclusion or exclusion of the items in these measures
         provides insight into our core operating results, our ability to generate cash and underlying business trends
         affecting our performance. Broadcom has chosen to provide this information to investors to enable them
         to perform additional analysis of past, present and future operating performance and as a supplemental
         means to evaluate our ongoing core operations. The non-GAAP financial information presented herein
         should be considered supplemental to, and not as a substitute for, or superior to, financial measures
         calculated in accordance with GMP.

        Broadcom', the pulse logo, Connecting everything·, the Connecting everything logo are among the trademarks of Broadcom
        Corporation and/or its affiliates in the United States, certain other countries and/or the EU. Any other trademarks or trade nomes
        mentioned are the property of their respective owners.


        Press                                                       Investors
        Karen Kahn                                                  Chris Zegarelli
        Vice President, Communications                              Senior Director, Investor Relations
        949-926-3139                                                949-926-7 567
        kkahn@broadcom.com                                          c-..zegarel@broadcom.com




                                                                                                                                     50 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                                        BCRM000300
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 52 of 58




            Tab 5 Discussion and Approval of Board
                          Resolutions




                                                                                     51of57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000301
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 53 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                   BCRM000302
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 54 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                    BCRMOOOJOJ
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 55 of 58




HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                   BCRM000304
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 56 of 58




                                                    5
                                                                                    55 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000305
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                 Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 57 of 58




            IV. General Authorizations



                    RESOLVED, that the appropriate officers of and counsel for the Company be, and each
            of them hereby is, authorized and empowered, in the name and on behalf of the Company, to do
            or cause to be done all such acts or things and to execute, deliver, acknowledge, file and record,
            or cause to be delivered, acknowledged, filed and recorded, all such agreements, documents,
            instruments and certificates (including, but not limited to, all notices and certificates required or
            permitted to be given or made under the terms of any of the agreements approved herein or to
            comply with the Securities Act of 1933, as amended, and the Securities and Exchange Act of
            1934, as amended), for and in the name and on behalf of the Company or otherwise, as such
            officer or officers of the Company executing the same shall deem necessary, advisable or
            appropriate to effectuate or carry out the purposes and intent of the foregoing resolutions and to
            perform the obligations of the Company under the agreements and instruments referred to
            therein, such determination to be conclusively evidenced by the taking of any such action or the
            execution and delivery of any such instrument by such officer or officers; and

            Secretary's Certificates

                    RESOLVED FURTHER, that the Secretary or any Assistant Secretary of the Company
            be, and each them hereby is, authorized to prepare and to certify as a resolution of this Board
            such additional resolutions as such officer, acting upon advice of counsel to the Company, shall
            deem necessary or advisable to accomplish the purposes of the foregoing resolutions, such
            determination to be conclusively evidenced by the taking of any such action by the Secretary or
            any Assistant Secretary of the Company; and

            General Authoritv

                    RESOLVED FURTHER, that in addition to the specific authorizations set forth in any of
            the foregoing resolutions, the appropriate officers of the Company be, and each of them hereby is,
            authorized and empowered, in the name and on behalf of the Company, to take or cause to be
            taken any and all actions, as any of them in their discretion deems necessary, appropriate or
            advisable to effect the transactions contemplated in and the purposes and intents of the foregoing
            resolutions, such determination to be conclusively evidenced by the taking of any such action or
            the execution and delivery of any such instrument by such officer or officers; and

                    RESOLVED FURTHER, that all actions taken and all documents executed by the
            officers of the Company, or any person or persons designated and authorized to act by any of
            them, prior to the adoption of these resolutions in connection with the transactions described
            above, be and hereby are ratified, confirmed, approved and adopted in all respects.




                                                              6
                                                                                                                    56 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                                                      BCRM000306
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
                Case 5:17-cv-00220-LHK Document 1173 Filed 01/07/19 Page 58 of 58




                                              -




                                                                                    57 of 57

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY CONTAINS                                      BCRM000307
BROADCOM CONFIDENTIAL INFORMATION-SUBJECT TO
PROTECTIVE ORDER
